DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations reciting “section” as a substitute for a specific component have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Because claim 2 depends from claim 1, it is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (6,419,339).

Regarding claim 1, Takahashi teaches a liquid ejecting device comprising: an ejecting section group that includes 
a plurality of ejecting sections (fig. 6, items 618) that receive a plurality of drive signals and eject a liquid (see fig. 1); 
an ejection state check section (fig. 11, note that decision step necessarily uses a state check section) that checks a state of a check target ejecting section that is an ejecting section among the plurality of ejecting sections (see fig. 2, note that four states of whether ink is ejected just before and after a next ejection are defined); and 
a check target designation data management section that manages check target designation data that designates the check target ejecting section (note that memory is necessarily present to manage this information), the check target designation data management section including a first data-holding section (fig. 2, note that a first section necessarily holds the before/after ejection information) and a second data-holding 
the check target designation data held by the first data-holding section being used for selecting an ejecting section to be driven from the plurality of ejecting sections (see fig. 2A, note that information on whether a certain nozzle just ejected ink and is about to eject ink can be said to be data “used for selecting an ejecting section to be driven from the plurality of ejecting sections” because all ejecting sections necessarily act in cooperation in terms of how much ink and where ink will be deposited by each section to create an image), 
and the check target designation data held by the second data-holding section being used for selecting part of the drive signal (see fig. 2A).

Response to Arguments
1/19/2021 have been fully considered but they are not persuasive. Applicant argues that Takahashi does not teach checking a state of a check target ejecting section. According to Applicant Takahashi merely teaches switching a drive signal for an actuator according to printing instructions just before or after the drive signal. Examiner maintains that the step preceding the selection of drive waveform in Takahashi clearly shows checking a state of a check target ejecting section. In other words, this process is executed for each nozzle. The nozzle that is at any moment currently being evaluated is the check target ejection section. The state to be checked is whether the print instruction for that nozzle succeeds or precedes another print instruction. It appears to Examiner that Applicant is reading specificity into the claim that is not actually present. That is, it is an indication of a “state” of a nozzle if it is determined that the nozzle recently received a drive signal, i.e., ejected ink. Although not explicitly stated in the arguments, Examiner suspects that this is not the “state” intended by the claimed language, but whether or not a nozzle has ejected ink in a previously ejection cycle is nonetheless indicative of a “state” of the nozzle. 
Applicant further argues that because Takahashi does not teach the claimed check target ejecting section, it cannot teach check target designation data. For the reasons stated above, Takahashi teaches both a check target ejecting section and check target designation data. 
Applicant further seems to argue that Takahashi does not teach the claimed first and second date holding sections. While it is not exactly clear to Examiner what the exact argument is, it should be noted that “data-holding section” can mean almost anything and that the rejections of record have been made with this broadness in mind. 

The standing prior art rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853